DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Conti et al. (US 10,024,738) and Sorimachi et al. (US 2011/0116526) are cited as pertinent prior art.
Conti et al. ‘738 shows and discloses a MEMS sensor device (Fig 2, 15) comprising a substrate having a first side surface and a second side surface (Fig 2, 15: substrate 22 having first side left and a second side surface “right”); an epitaxial stack disposed on the substrate and having a semiconductor structure with a first lateral surface adjacent to the first side surface and a second lateral surface opposing the first lateral surface and adjacent to the second side surface (Fig 2, 15: an epitaxial stack 50/4/5/6/8/10 on the substrate 22 with a first lateral surface “left” adjacent to the first side surface and a second lateral surface “right” opposing the first lateral surface and adjacent to the second side surface); a first connection layer between the epitaxial stack and the substrate (Fig 1: a first connection layer between the epitaxial stack and the substrate, and having a first protruding portion extending beyond the first lateral surface and a second protruding portion extending beyond the second lateral surface);
Conti et al. ‘738 does not teach the first connection layer having a first protruding portion extending beyond the first lateral surface and a second protruding portion extending beyond the second lateral surface; and a first electrode disposed on the first connection layer and being in contact with the first protruding portion and the second protruding portion.
	 Sorimachi et al. ‘526 shows and discloses a semiconductor device (TITLE; Fig 1) comprising: a substrate having a first side surface and a second side surface (Fig 1: a substrate 1 having a first “left” and a second side “right” surface); an epitaxial stack disposed on the substrate and having a semiconductor structure with a first lateral surface adjacent to the first side surface and a second lateral surface opposing the first lateral surface and adjacent to the second side surface (Fig 1: an epitaxial stack 2-10 on the substrate 2 with a first lateral surface “left” adjacent to the first side surface and a second lateral surface “right” opposing the first lateral surface and adjacent to the second side surface).  Even though, Sorimachi et al. ‘526 an upper surface conductive layer (16) extend across the epitaxial stack. 
However, Sorimachi et al. ‘526 fail to teach a first connection layer between the epitaxial stack and the substrate, and having a first protruding portion extending beyond the first lateral surface and a second protruding portion extending beyond the second lateral surface;  and a first electrode disposed on the first connection layer and being in contact with the first protruding portion and the second protruding portion.
The reference fails to disclose the structural arrangement as cited.  It would not have been obvious to one skill in the art to modify structural and functional arrangement required.
Claims 2-20 are also allowable as they depend on claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					COMMUNICATION
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828